DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Aug. 11, 2022, the applicants have canceled claims 130-131 and 138; amended claims 1, 82 and 135-137 and furthermore, have added new claims 139-142.
3. Claims 1, 30, 81-82, 86, 90, 127-129, 132-137 and 139-142 are pending in the application.

Response to Arguments
4. Applicant's arguments filed on Aug. 11, 2022 have been fully considered but they are not persuasive regarding prior art rejection and both obviousness rejections. The applicants argue that claims 1 and 82 are amended to limit the value of variable to CH3 and NHCH3 and therefore, it overcomes prior art and obviousness rejections. This is not true when variable R2 represents CH3. The instant claims 1, 82, 86, 90, 127, 132, 135-136 and 139-140 are still anticipated by exemplified compound 73 (see page 215) of WO 2017/207387 A1 when variable R2 represents CH3 in the instant compounds. Similarly, it would have been obvious to one skilled in the art to prepare instant compounds having instant variable R2 as CH3 by modifying compounds of WO2017/207387 A1 and WO2018/024602 A1 where instant variable R2 represents H without affecting their utility for treating cancer with reasonable expectation of success since the cited references do suggest interchangeability between H and CH3 at this (R2) position.
Conclusion
5. Rejection of claims 1, 82, 86, 90, 127, 132, 135-136 and 139-140 under 35 U.S.C. 102 (a) (1) over WO 2017/207387 A1 is maintained for the reasons of record.
6. Rejection of claims 1, 81-82, 86, 90, 127-129, 132, 136-137 and 139-142 under 35 U.S.C. 103(a) over WO 2017/207387 A1 is maintained for the reasons of record.
7. Rejection of claims 1, 81-82, 86, 90, 127-129, 132-137 and 139-142 under 35 U.S.C. 103(a) over WO 2018/024602 A1 is maintained for the reasons of record.

Allowable Subject Matter
8. Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                             /CHARANJIT AULAKH/                                             Primary Examiner, Art Unit 1625